The respondent moved for a rehearing and the following opinion upon the motion was filed at the June term, 1872.*
Dixon, C. J.
The learned counsel for the plaintiff Noonan moves for a rehearing on several grounds stated in his argument, none of which are in our judgment sufficient to sustain the application.
1. It it exceedingly doubtful whether the sale by the plaintiff McNab to the defendant Orton of his, McNaVs, share or interest in the copartnership property of the firm of Noonan & McNab was, under the circumstances, any violation of the covenant or stipulation contained in the articles of copartnership. Such sale, as it seems, did not take place until after there was an end of the copartnership by the commencement of an action for a dissolution, and for the collection and payment of debts and distribution of assets under the direction of a receiver, who had been appointed and had taken possession of all the co-partnership effects and property. The sale by McNab was only of his residuary individual interest after all proper claims upon the copartnership were paid and satisfied. It is very doubtful whether a proper construction of the covenant would not limit its operation to a sale by either partner without the consent of the other during the life of the copartnership, or so as to prevent a dissolution in that way. It is very doubtful, when the copartnership was in effect ended, or no longer to be continued except for the purpose of winding up its affairs, whether McNab *281was not at full liberty to make tbe sale as be did. Tbis matter is in so much doubt and uncertainty that we think, for tbe purposes of tbis motion, it cannot be held that McNab bad no right to sell; and inasmuch as tbe alleged fraud upon tbe rights of Mr. Noonan, in tbe sale by McNab and bis discontinuance of tbe action, grows out of and is based solely upon tbe alleged violation of tbe covenant not to sell, it follows that nothing is shown in tbis respect to prevent giving effect to McNab's order discontinuing tbe action as to himself.
2. Tbe order of tbe court in tbe action of McNab v. Noonan, for tbe dissolution of tbe copartnership, authorizing either of tbe parties to that action (who are tbe plaintiffs in tbis) to prosecute tbis action, was merely permissive. It was not ordered or adjudged by tbe court in that action, that it was necessary or proper for tbe protection of tbe rights and interests of tbe firm or tbe rights and interests of its creditors, that tbis action should or must be prosecuted by or under tbe direction of one or both of tbe plaintiffs. Neither did tbe court adjudge or direct that the same should be prosecuted by or under tbe direction of tbe receiver. On application of tbe plaintiff Noonan, tbe defendant there, tbe court merely permitted or licensed such prosecution by the plaintiffs or either of them. The order read (we quote from tbe argument of counsel) as follows: “ It is hereby ordered by tbe court that said Noonan and McNab, or either, are allowed to prosecute said suit in tbe Racine county circuit court to judgment; and orders of tbis court to tbe contrary are hereby modified so as to allow such prosecution.” Tbis case stands, therefore, as if there bad been no appointment of a receiver and no action for a dissolution, and presents merely tbe general question of McNab's right to discontinue or withdraw himself from tbe litigation.
3. Tbe provisions of sec. 1, cb. 185, R. S. (2 Tay. Stats., 1572, § 1), have no application to or bearing upon tbe question here presented. It is true, as counsel says, that tbe vendee has a right to continue tbe action in tbe name of tbe original party, *282or to cause his own name to be substituted. It is also undoubtedly true, as he says, that the vendor, after selling, cannot, without the assent of the vendee, exercise the option of discontinuing. He loses that right by the sale and under operation of the statute. But counsel well observes: “It may be said that Orton, being the vendee, had a right to do anything in the name of McNab that McNab could do if he had not sold to Orton.'1' Just so we think; and we think, furthermore, if McNab chose to discontinue and Orton assented to and insisted upon his doing so, that no other person can be heard to complain of it.
4. It is said we have made a gross mistake in supposing that McNab's discontinuance, or right to discontinue, was before us at all on this appeal. The motion was founded, as appears by it, “ upon the record and proceedings in this action.” A part of such record and proceedings as found in the printed case immediately preceding the motion, was the written revocation and discontinuance signed by the plaintiff McNab. In the order of the court overruling the motion, express reference was made to the written discontinuance, or to that part of it in which McNab refused to execute any renewal of the lease; and the same was made the foundation of that portion of the order dismissing the complaint so. far as it asked such renewal. The learned counsel is of course much more familiar with what occurred in the court below than we are, and it may be that he can see that McNab's discontinuance was entirely foreign to the order under consideration, and from which the appeal was taken; but looking on the face of the record, and taking that for our guide, as we are bound to do, we certainly cannot see it in that light. It appears to us, not only that the Written discontinuance was before the court upon the motion, as in some way the foundation of or connected with it, but that it was also actually considered by the court in making the order.
5. Costs in this court are given to the prevailing party by statute, and, except in actions for divorce and perhaps *283some others -which are subject to peculiar rules and provisions, the construction has always been that the court has no discretion in the matter. And the modification or partial reversal of an order or judgment has for this purpose always been considered equivalent to an unqualified or total reversal. The party obliged to come here by appeal for such modification or partial reversal is considered the prevailing party and entitled to costs.
6. It is not necessary, nor does this court controvert or question the general correctness of the principles of law stated by counsel in his sixth point or proposition. An examination of the record fails to disclose, as it seems to us, any facts and circumstances calling for an application of those principles. It does not appear that the withdrawal of the plaintiff McNab from the litigation is such a disturbance of the rights of his co-partner, or of the creditors of the firm, as ought to operate to bind McNab to continue the prosecution of it against his will, and against what he may consider to be for the good of himself and of the firm. The action may still go on, if the plaintiff Noonan so elects, in his name, McNab being made a party defendant, and thus all the rights, legal and equitable, of the partner choosing to prosecute, be saved and redressed.
By the Court. — Motion denied.

The argument of respondent’s counsel upon this motion is not found on the flies.